Citation Nr: 1114906	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for PTSD.

The Veteran requested a Board hearing in his September 2004 substantive appeal (VA Form 9), but withdrew this request in October 2004.

The Board remanded the claim in December 2007 and in a September 2009 decision, the Board denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the claim to the Board.   

In March 2011, the Veteran submitted additional evidence with a waiver of initial RO review of this evidence.  Given the waiver, the Board's consideration of this evidence in the first instance is warranted.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

A VA psychiatrist confirmed that the Veteran's claimed stressor of a mortar attack on his first night in Vietnam is adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010); 75 Fed. Reg. 39843-01 (July 13, 2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his PTSD is related to his service with the United States Army from August 1964 to August 1967.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy.

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  That amendment is relevant to the present case.

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming mortar fire.  Id.

Analysis

In this case, the Veteran has alleged numerous stressors, including a mortar attack on his first night in Vietnam while awaiting transfer to Cholon Island.  The parties to the Joint Motion found that, while the Veteran did not identify a specific date range during which the attack occurred, the fact that he indicated that it occurred on his first night in Vietnam allowed VA to conclude from his service personnel records that the attack occurred in October 1965, warranting a request by VA for unit records to seek to corroborate this stressor.  Joint Motion, at 2.  However, such a request is unnecessary because the Veteran has established entitlement to service connection under the recent amendment to the PTSD regulations, for the following reasons.

On the December 2008 VA examination, a VA psychiatrist found that the Veteran's claimed stressors including the mortar attack that occurred on his first night in Vietnam were adequate to support a diagnosis of PTSD, and that his PTSD symptoms were related to these claimed stressors.  The diagnosis appears to be in accordance with DSM-IV.  The Veteran's service personnel records reflect that he was in Vietnam as a clerk with the 578 Ordinance Company from October 1965 to October 1966.  The Veteran recently submitted a letter of appreciation addressed to him, noting his reassignment from the 79th Ordinance Battalion to the 536th Heavy Equipment Maintenance Company commending his performance "during a particularly difficult and important phase of operations against an armed hostile force . . . [d]uring the 1965 to 1966 fighting season," including working under the constant threat of mortar attacks.

The personnel records and letter submitted by the Veteran reflect that his claimed stressor of being under mortar attack on his first night in Vietnam is consistent with the places, types, and circumstances of his service.  As a VA psychiatrist has found that this and other stressors were adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms were related to these claimed stressors, the criteria for entitlement to service connection for PTSD under the recent amendment to the regulations have been met.  Service connection for PTSD is therefore warranted.


Notice and Assistance

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service connection for PTSD, the claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001).


ORDER

Service connection for PTSD is granted.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


